107 F.3d 865
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Arthur Lee BRANCH, Plaintiff-Appellant,v.Ronnie INGRAM, Officer;  Dwight Kornegay, Officer,Defendants-Appellees,and Lenoir County Sheriff Department;  Kinston PoliceDepartment;  M. Bowen, Officer, Defendants.
No. 96-6911.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 13, 1997.Decided Feb. 26, 1997.

Arthur Lee Branch, Appellant Pro Se.
Kenneth Ray Wooten, WARD & SMITH, P.A., New Bern, NC, for Appellees.
Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's orders denying relief on his 42 U.S.C. § 1983 (1994) complaint.  We have reviewed the record and the district court's opinions and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Branch v. Ingram, No. CA-94-202-CT-BO (E.D.N.C. Feb. 6 & Aug. 11, 1995;  May 31, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED